Citation Nr: 1604739	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  09-32 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for urinary tract infection. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to March 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

The case was previously before the Board in July 2014 when it was remanded for further development.  As discussed below, the Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with the review.  Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

There has been no demonstration by the evidence of record that the Veteran has a current urinary tract infection which is related to active duty.  


CONCLUSION OF LAW

The criteria for service connection for urinary tract infection have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice was provided in a May 2012 letter. 

With regard to the duty to assist, the claims file includes service treatment records (STRs), private treatment records, and the statements of the Veteran in support of his claims.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

A VA examination was obtained and is adequate to decide the claim.  The report includes a clinical examination, diagnostic testing, and consideration of the Veteran's reported symptoms.  The report provides findings relevant to determining whether service connection is warranted and relevant for rating the disability at issue.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

II.  Legal Criteria 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

III.  Service Connection for Urinary Tract Infection

The Veteran contends that his recurrent urinary tract infection (UTI) is caused by his active service.  The Veteran alleged in his February 2014 VA Form-9 that his UTI was secondary to agent orange and radiation exposure that he experienced during his active service.  A UTI is not one of the chronic diseases that VA presumes related to agent orange or radiation exposure.  See 38 U.S.C.A. §§ 1112(c), 1116; 38 C.F.R. §§ 3.307, 3.309, 3.311(b)(2).  Therefore, the Veteran is not entitled to presumptive service connection.  However, the Veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
  
The Veteran's February 1961 entrance examination and report of medical history do not contain any UTI related complaints.  During active service in October 1964 the Veteran's chronological record of medical care noted the Veteran was experiencing pain in his urethra and the presence of a possible UTI.  The Veterans discharge examination in March 1965 did not include any UTI related complaints.  Thus, there was a possible UTI present during the Veteran's active service.  

The evidence of record indicates that the Veteran was treated for a recurrent UTI beginning shortly after his separation from service in 1965 to 1997.  The Veteran provided a note from his private physician Dr. S.F.S. noting that he treated the Veteran in 1965 for a UTI.  The Veteran also provided a May 1987 note from Dr. S.F.S. noting that he had been treating the Veteran for UTI since 1967.  Dr. S.F.S. provided another note in October 1997 indicating that the Veteran came into the office in September 1997 and had been suffering from a recurrent UTI.  A September 2008 VA examination for the Veteran's heart noted prior diagnosis of UTIs in February 1966, March 1987, and October 1997.  

There is no evidence indicating that the Veteran has been diagnosed with a UTI since 1997.  An October 2001 note from a private urologist, Dr. N.L.E. noted that the Veteran was diagnosed with diabetes mellitus and mild benign prostate enlargement, but does not note a diagnosis of recurrent UTI.  The Veteran submitted December 2013 private treatment records from the Cebu Doctors' University Hospital, which note urinalysis was performed and the Veteran was not diagnosed with a UTI at that time.  

This claim was previously before the Board in July 2014 when it was remanded in order to obtain a VA examination.  The remand was substantially complied with when the Veteran was afforded an adequate VA examination in September 2014.  Stegall, supra.  The Veteran reported to the examiner that he was diagnosed with a UTI while in service and has been having recurrent UTIs ever since.  The Veteran reported symptoms of urinating 7 times overnight with a weakened stream of urine.  The Veteran reported that he was not currently taking any medication for the recurrent UTI.  The Veteran's uranalysis performed during the examination returned abnormal results.  

The September 2014 VA examiner concluded that the Veteran was not currently experiencing a UTI.  The examiner attributed the Veteran's abnormal uranalysis results to his uncontrolled diabetes, rather than any event or injury that occurred in-service.  The examiner's rationale for this conclusion was that the Veteran's STRs did not contain any evidence that he was experiencing proteinuria or decreased renal function, which was what was currently causing his abnormal test results.  

To establish service connection for urinary tract infection, there must be competent evidence relating such disability to his service.  See 38 C.F.R. § 3.303.  The Veteran contends that his symptoms indicated he had a recurrent UTI that was related to his service to include radiation and agent orange exposure.  However as a lay person he is not competent to diagnosis a UTI or to determine nexus.  Diagnosing a UTI and determining whether there is a nexus between urinary tract infection and in-service injuries are medical questions and requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

The only competent medical evidence that directly addressed the matter of a nexus between the claimed urinary tract infection and the Veteran's service is the opinion of the September 2014 VA examiner.  The VA examiner explained there was no evidence of chronic urinary tract infection per the Veteran's laboratory test results; and further that the abnormalities seen in the Veteran's test results were as likely as not attributed to his diabetes mellitus.  The examiner reviewed the Veteran's medical records, obtained a medical history, and offered a rationale for her opinion, citing to factual data, and invoking medical principles.  The Board therefore finds the opinion highly probative evidence in this matter and because there is no competent evidence to the contrary, the Board finds the opinion persuasive.

Accordingly, the Board finds the preponderance of the evidence is against a finding that the claimed urinary tract infection is related to the Veteran's service.  As a preponderance of the evidence is against his claim, the benefit of the doubt doctrine does not apply, and the appeal seeking service connection for urinary tract infection must be denied.


ORDER

Entitlement to service connection for urinary tract infection is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


